Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 1 of 11

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND
(Baltimore Division)

 

MITSUKO MAEDA *
Petitioner, *
Vv. * Civil No.: 1:19-cv-02396-ELH
TOMMY KWOKWING WONG *
Respondent. *
* * * * * * * * * * * * *
VOLUNTARY RETURN ORDER WITH UNDERTAKINGS IN THE NATURE OFA
PARENTING AGREEMENT

 

This Voluntary Return Order (“VRO”), directing return of the minor children to Japan, is
made pursuant to Article 7 of the 1980 Convention on the Civil Aspects of International Child
Abduction (the “Hague Convention”), and the International Child Abduction Remedies Act
(“ICARA”), 22 U.S.C. 9001 et seq., and with the express consent and agreement of all parties, as
evidenced by the signatures of both parties (collectively the “parties” or “parents”), both parties’
counsel and the court-appointed Guardian ad Litem below. It is therefore this _——_— day of

, 2019, by the United States District Court for the District of Maryland,
hereby:

1. ORDERED, that by agreement of the parties, the minor children, T.M, born in
2009, and H.M., born in 2011 (the “children’”), shall return to their habitual residence of Japan on
or before November 30, 2019, travelling in the company of the Petitioner, Mitsuko Maeda (the
‘“Mother’”), subject to the express undertakings contained in Paragraph 5 (1)-(xix) below. The
Mother and Father shall share the cost for the children’s airline return tickets to Japan; and it is

further
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 2 of 11

Dn ORDERED, that all rights of both parties contained with this VRO shall be
enforceable in the United States and in Japan by direct execution as that term is understood under
Japanese law and that this remedy, by express consent of the parties, shall be available; and it is
further

Bn ORDERED, that the Respondent, Tommy Kwokwing Wong (the “Father’’) shall
deliver the children to the Mother on November 30, 2019 at 5:00 a.m. EST at the American Airlines
check-in counter at Thurgood Marshall Baltimore Washington International Airport; and it is
further

4. ORDERED, that the Father’s counsel shall release the children’s United States and
Japanese passports to the Mother’s counsel on Wednesday, November 27, 2019 and the Mother’s
counsel shall then return the children’s United States and Japanese passports to the Mother on
November 29, 2019; and it is further

Br ORDERED, that by agreement of the parties, the Mother and Father expressly
undertake as follows:

(i) The Mother and Father shall cooperate forthwith upon entry of this VRO to
have the provisions of this Paragraph 5 of the VRO entered as a mirror
order, which shall be recorded as a conciliated decree by the Japanese
Family Court, which has the same effect as a binding and final judgment in
Japan in accordance with Article 268 of Japan’s Act on Procedures for
Domestic Relations.

(ii) In the event the Japanese mirror order has not been recorded as a conciliated
decree on or before November 30, 2019, despite the parties’ joint
cooperation and best efforts for it to be so recorded, either of the parties

shall so notify this Court and the children’s return to Japan shall be
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 3 of 11

(iii)

(iv)

(v)

(vi)

(vii)

(viii)

postponed and rescheduled to five (5) calendar days after the Japanese
conciliated decree has been recorded.

The children’s United States and Japanese passports shall be held by the
Mother during the Mother’s custodial time and while the children have
access time with the Father in Japan. During the children’s access with the
Father outside of Japan, the Father shall hold the children’s United States
and Japanese passports and shall promptly return all passports to the Mother
at the conclusion of his access time. The Father shall timely and promptly
notify the Mother of the children’s exact location during all his periods of
access and shall provide the Mother with an emergency contact telephone
number and another family member’s emergency contact telephone
number.

The children shall live in Japan with the Mother and shall have access with
the Father as set forth below.

The Mother and Father shall jointly exercise parental authority (also known
as legal custody and also known as #84) over both children.

The Mother shall have primary physical custody of the children and shall
be the children’s primary carer.

In the event of a divorce between the Mother and Father, the parties shall
continue to have joint parental authority (joint legal custody, # IR] ##44#£) and
the Mother shall continue to have primary physical custody.

The Father shall have access with the children as follows, regardless of

whether the parties remain married or become divorced:
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 4 of 11

(a)

(b)

(c)

The access schedule shall be in consideration of the Japanese school
schedule and breaks. The parties acknowledge that there are three
primary breaks in the Japanese school schedule, which depends on
the particular school in which the children are enrolled. Those
breaks are: (i) Winter Vacation, which ordinarily occurs for
approximately ten (10) days during the end of December until the
beginning of January; (11) Spring Vacation, which ordinarily occurs
for approximately ten (10) days during the end of March and/or the
beginning of April; and (ii) Summer Vacation, which ordinarily
occurs for five (5) weeks from the end of July until the end of
August. By way of example only, for the Japanese school year 2018-
2019, the breaks have been as follows: (i) Winter Vacation from
December 26, 2018 until January 6, 2019; (ii) Spring Vacation from
March 26, 2019 until April 4, 2019; and (iii) Summer Vacation from
July 22, 2019 until August 27, 2019.

If the Father is not living in Japan, he shall have access with the
children in Japan upon reasonable notice to the Mother for two (2)
days during the weekdays, and during all weekends, whenever he is
physically in Japan, for up to three weeks during any one trimester
period.

If the Father is not living in Japan, during all Spring Vacations, as
defined in subsection (a) above, the Father shall have reasonable and
liberal access with the children in Japan up to a maximum of five

(5) days for each break; however, if the break is greater than twelve
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 5of11

(d)

(e)

(12) calendar days, the Father shall have the remaining number of
days over twelve (12) days in addition to his five (5) days. While
Father understands the impracticability of travel to the United
States, he will be permitted to travel in the Asiatic region to
countries permitted in (e) below.

If the Father is not living in Japan, during all Winter Vacations, as
defined in subsection (a) above, the parties shall alternate access to
the children, with Father having the Winter Vacation period in 2020-
2021, the Mother having the Winter Vacation period in 2021-2022,
and the parties alternating the Winter Vacation thereafter. The
Father shall be permitted to travel with the children as set forth in
subsection (e) below.

During the Summer Vacations as defined in subsection (a) above,
the Father shall have the children full-time with no restriction as to
the location (in Japan, United States, or any other countries) the
Father deems appropriate to bring the children, except as set forth
herein. The Father shall pay all costs of the children’s travel during
the Summer Vacations. During the Summer Vacation, the Father
does not need to justify the location where the children will visit
with the Father, except that there shall be no visits to countries or
regions of countries with United States Department of State Level 3
or Level 4 warnings during the time of the visit, or which are not
signatories to The Hague Convention and which have not ratified

The Hague Convention with both the United States and Japan. The
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 6 of 11

(ix)

(f)

(g)

Mother shall have the children with her for either the first or last
period (defined as ten consecutive days) of the Summer Vacation,
subject to the Mother providing the Father ninety (90) days’ notice
of her chosen period prior to the commencement of that one period.
The Father shall timely and promptly notify the Mother of the
children’s exact location during all his periods of access and shall
provide the Mother with an emergency contact telephone number
and another family member’s emergency contact telephone number.
If Mother travels with the children outside her residence for more
than two (2) days, she will likewise promptly notify the Father of
the children’s exact location during all her periods of access and
shall provide the Father with an emergency contact telephone
number and another family member’s emergency contact telephone
number.

Regardless of whether the Father is living in Japan, he shall have
additional access time with the children in Japan on the children’s
birthdays and at school events (including but not limited to athletics,

concerts, and academic events);

The children shall attend Maya Elementary School in Kobe City, Japan.

After completion of elementary school, the children shall attend a public

junior high school and secondary school within the school district for

Mother’s residence, or alternatively, by agreement with the parties, the

children may be enrolled in a private school, at the Mother’s sole expense.
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 7 of 11

(x)

(xi)

(xii)

(xiii)

(xiv)

Should there be a desire to enroll the children in supplementary-schooling,
this decision shall be a joint custodial decision. Music lessons, swimming
lessons, other sports lessons, camps and extra-curricular activities shall be
arranged by the parent with custody during the periods when the children
are with that parent.

Both parties must inform the other of extra-curricular activities, school
events, sports events and similar activities as soon as the activity is known.
Daily communication between the children and the non-custodial parent is
set to begin at 7:00 PM local time where the children are physically located
at the time of the communication. The duration of the communication (by
phone or by video conference or by text messaging) shall be determined by
the engaging parties (the children and the non-custodial parent).

Both parents shall be entitled to all school, medical and other records of the
children without limitation. Each parent shall provide all such records from
their country of residence upon request, and at the cost of the requesting
parent, as an accommodation to language and cultural barriers that may or
may not exist.

After three years from the date of entry of this VRO, the children shall be
permitted to fly as unaccompanied minors on any airline, if the airline
allows unaccompanied travel at their age of the travel. Either party (but not
both parties) may choose to accompany the children during the air travel at
their sole expense. The first party to provide notice to the other of his or her
intent to accompany the children during the air travel shal] have the first

right to do so.
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 8 of 11

(xv)

(xvi)

(xvii)

(xvili)

The Mother and Father shall encourage the children to love and respect the
other parent and the other parent’s family. Neither parent shall alienate or
attempt to alienate or diminish the affections of the children from the other
parent or disparage or allow others to disparage the other parent in the
presence of the children. Both parents shall promote a healthy and on-going
relationship between the children and both of their respective extended
families. Both parties shall ensure that the children are present for any life-
changing family events.

The Father shall forthwith voluntarily dismiss the custody, divorce, and
child support claims he has filed in the Circuit Court for Harford County,
Maryland, Case No. C-12-FM-19-001184 (the “state court’). The Father
shall forthwith request that the state court vacate the temporary ex parte ne
exeat Order entered on July 10, 2019 in light of this VRO. The parties shall
forthwith cooperate to execute a marital settlement agreement, whereby
each party keeps their own tangible and intangible property. The parties
shall then forthwith take all steps to obtain an uncontested divorce hearing
in the Circuit Court for Harford County, which shall then be registered in
the Kobe City government office as soon as practicable.

The parties shall each pay their own attorneys’ fees, suit money, necessary
expenses, and costs associated with the conciliation process in Japan.

Both parents shal] immediately inform the other within two (2) hours of any
medical condition requiring urgent care or emergency care and within 24
hours of any other medical condition requiring medical treatment more

serious than a cold.
Case 1:19-cv-02396-ELH Document 16 Filed 10/22/19 Page 9 of 11

(xix) Subject to the jurisdiction of the court, in the event of the death of either
parent, the living parent shall have sole legal and physical custody;

and it is further

6. ORDERED, that by agreement of the parties, the evidentiary hearing scheduled in
this matter to begin on November 12, 2019 is hereby CONTINUED in accordance with Paragraph
7 below, or in the alternative, until this matter is dismissed with prejudice in accordance with
Paragraph 8 below; and it is further

7. ORDERED, both parties shall timely and promptly cooperate with the Japanese
conciliation process set forth in Paragraph 5 above, and, after reasonable good faith efforts to
resolve all issues among the parties’ counsel, either party shall so notify this Court of any failure
to cooperate and the evidentiary hearing in this matter shall be put back on the Court’s calendar to
be heard on the Court’s first available date; and it is further

8. ORDERED, that by agreement of the parties, the Mother shall file a Notice in this
Court: (i) that the children have been returned to their habitual residence of Japan; (ii) that the
Father’s custody, divorce, and child support claims in Harford County have been dismissed and
the ne exeat Order vacated; and (iii) that this VRO has been mirrored and recorded as a conciliated
decree by the Japanese Family Court, which has the same effect as a binding and final judgment
in Japan. Upon the filing of the Mother’s Notice so confirming, this matter shall be DISMISSED
WITH PREJUDICE; and it is further

9. ORDERED, that by agreement of the parties, except as provided in Paragraphs 6
and 7 above, this Court shall retain jurisdiction for the limited purpose of enforcing the terms of
this VRO; and it is further

10. ORDERED, that by agreement of the parties, each party shall pay his or her own

attorneys’ fees, suit money, necessary expenses, and costs associated with this matter, and each
Case 1:19-cv-02396-ELH Document16 Filed 10/22/19 Page 10 of 11

party waives any and all claims against the other under The Hague Convention and/or ICARA for

necessary expenses and attorneys’ fees; and it is further

11. ORDERED, that this VRO is not a determination of the merits of any custody

issues within the meaning of Article 19 of The Hague Convention; and it is further

12. ORDERED, that this VRO is made under the authority of 22 U.S.C. 9003(a),

conferring original jurisdiction upon this Court, and under the authority of Article 7 of the 1980

Hague Convention.

SO ORDERED, this day of

, 2019.

 

Hon. Ellen L. Hollander

United States District Judge

United States District Court
for the District of Maryland

APPROVED AS TO FORM AND CONTENT:

/, ' A y
LM Hitec ZL. Wielka.
Mitsuko Maeda
Petitioner

SGuf Ga
Stephen J. Cullen, Bar No.: 11838
Kelly A. Powers, Bar No.: 28567
Leah M. Hauser, Bar No. 14156
Miles & Stockbridge P.C.

100 Light Street

Baltimore, Maryland 21202

(410) 385-3629

(410) 385-3709 (fax)
scullen@milesstockbridge.com
kpowers@milesstockbridge.com
lhauser@milesstockbridge.com

 

Attorneys for Petitioner

10

- _—
Tommy Kwgkwing Wong 4
Responden

le & cn Bar No.: 09010
eyin &c Gann, P.A.

5 Washington Avenue, 8" Floor
Towson, Maryland 21204

(410) 321-0600
jcondliffe@levingann.com

  

 

Attorneys for Respondent
Case 1:19-cv-02396-ELH Document16 Filed 10/22/19 Page 11 of 11

We diss (1 Vcore
Melissa A. Kucinski, Bar No.: 17653
MK Family Law
1717 K Street, N.W.
Suite 900
Washington, D.C. 20006
(202) 713-5165
melissa@mkfamilylawfirm.com

Guardian ad Litem

1]
